DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11076654 has been reviewed and is accepted.  The terminal disclaimer has been recorded
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, inter alia, a helmet with straps with illuminable strips disposed on an outward-facing surface of the strap, and “one or more light sources positioned adjacent the one or more first attachment points and the lower surface on the first or second side of the helmet and within the energy- management liner, at least one of the one or more light sources positioned and oriented to emit a light through and along the length of the one or more first illuminable strips of the first strap or the one or more illuminable strips of the second strap.”

Prior art reference Hurwitz (US 2009/0034238 A1) discloses a helmet with illuminated straps, a helmet body including an inner surface, an outer surface and a lower surface extending between the inner surface and the outer surface (surfaces of the cushion 11, Fig. 1), the helmet body comprising an energy-management liner (cushion material 11, Fig. 1) disposed between the inner surface and the outer surface and an outer shell (20, Fig. 1) covering at least a majority of the energy-management liner (seen in Fig. 1), the helmet body further including a first side and a second side opposite the first side (left and right sides, Fig. 1, where the straps 80 are located);
a fit system comprising a first strap and a second strap (left and right straps 80, Fig. 1), the first strap attached to the helmet body adjacent the lower surface at one or more first attachment points on the first side of the helmet body, the second strap attached to the helmet body adjacent the lower surface at one or more second attachment points on the second side of the helmet body (seen in Fig. 1), the first strap comprising one or more first illuminable strips (the electroluminescent cable/ribbon/sheet 82 ¶ [0022], Fig. 1) disposed on one or more first outward-facing surfaces of the first strap (seen in Fig. 1), the second strap comprising one or more second illuminable strips disposed on one or more second outward-facing surfaces of the second strap (reflective strips 81, Fig. 1; ¶ [0022])”.
	However, Hurwitz does not disclose “one or more light sources positioned adjacent the one or more first attachment points and the lower surface on the first or second side of the helmet and within the energy- management liner, at least one of the one or more light sources positioned and oriented to emit a light through and along the length of the one or more first illuminable strips of the first strap or the one or more illuminable strips of the second strap.”
Prior art Fedewa (US 2013/0182414 A1) discloses a helmet with light sources disposed within the energy-management liner. Prior art Ho (US 2010/0177505 A1) discloses a helmet with an illuminable strip on the exterior of the helmet with a light source emitting light through the strip. However, there is no specific teaching of a light source placed within the energy-management liner and directly pointing towards and through a strip on the strap. Applicant’s argument in the Remarks of 2/26/2021 in the 15974657 Application of the combination of the references to teach the claimed invention constituted hindsight reasoning was found to be persuasive.

Claims 2-8 are allowed due to their dependence on claim 1.
Claims 9 and 17 recite, inter alia, a helmet with illuminable straps, and “one or more light sources positioned within the energy-management liner and adjacent the lower surface on the first side or the second side of the helmet body and positioned and oriented to emit a light from adjacent the lower surface through and along the length of the illuminable portion of the first or second strap.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Claims 10-16 are allowed due to their dependence on claim 9.
Claims 18-20 are allowed due to their dependence on claim 17.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875